ORDER
PER CURIAM
Stephen J. Parr appeals from the Labor and Industrial Relations Commission’s (“Commission”) determination that he was disqualified from receiving unemployment benefits because he committed misconduct in connection with his employment at Rott-ler Pest Control ' Company (“Rottler”). Parr contends that the Commission erred because it improperly placed the burden on him to prove that he did not commit misconduct. Finding no error of law and that the Commission’s decision is supported by competent and substantial evidence, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their *343information only, setting forth the reasons for this order pursuant to Rule 84.16(b).